Case 6:20-cr-00047-MJJ-PJH Document 36 Filed 08/06/20 Page 1 of 1 PageID #: 196




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                       CASE NO. 6:20-CR-00047-01

 VERSUS                                         JUDGE JUNEAU

 OLIVER J MARTIN (01)                           MAGISTRATE JUDGE HANNA

                                  JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record and

 noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 report and recommendation, Defendant’s Motion to Sever Counts 5 and 8 (Rec. Doc.

 23) is DENIED.

       Signed at Lafayette, Louisiana, this 6th day of August , 2020.




                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
